UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52672 ChinaNet Online Holdings, Inc. (Exact name of registrant as specified in its charter) Nevada 20-4672080 (State or other jurisdiction of incorporation or organization) (I.R.S. EmployerIdentification No.) No.3 Min Zhuang Road, Building 6 Yu Quan Hui Gu Tuspark, Haidian District, Beijing, PRC 100195 (Address of principal executive offices) (Zip Code) +86-10-51600828 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of November 17, 2011 the registrant had20,039,920 shares of common stock outstanding. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION PAGE Item 1. Financial Statements Consolidated Balance Sheets as of September 30, 2011 (Unaudited) and December 31, 2010 F-F2 Consolidated Statements of Income and Comprehensive Income for the Nine and Three Months Ended September 30, 2011 and 2010 (Unaudited) F3-F4 Consolidated Statements of Cash Flowsfor the Nine Months Ended September 30, 2011 and 2010 (Unaudited) F5-F6 Notes to Consolidated Financial Statements (Unaudited) F7-F43 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 44-68 Item 3. Quantitative and Qualitative Disclosures About Market Risk 68 Item 4. Controls and Procedures 69 PART II. OTHER INFORMATION Item 1. Legal Proceedings 69 Item 1A. Risk Factors 69 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 69 Item 3. Defaults Upon Senior Securities 69 Item 4. Removed and Reserved 69 Item 5. Other Information 69 Item 6. Exhibits 70 Signatures 71 CHINANET ONLINE HOLDINGS, INC. CONSOLIDATED BALANCE SHEETS (In thousands) September 30, December 31, (US $) (US $) (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable Other receivables Prepayment and deposit to suppliers Due from equity investment affiliate 42 - Due from related parties Deposit for acquisitions - Other current assets 31 Total current assets Investment in and loan to equity investment affiliates Property and equipment, net Intangible assets, net 51 Contingent consideration receivable - Goodwill - Total Assets $ $ Liabilities and Equity Current liabilities: Accounts payable $ $ Advances from customers Other payables 10 Accrued payroll and other accruals Due to related parties Due to Control Group - 81 Due to director - Taxes payable Dividend payable Total current liabilities Long-term liabilities: Deferred tax liability-non current - Long-term borrowing from director Total Liabilities Commitments and contingencies F-1 CHINANET ONLINE HOLDINGS, INC. CONSOLIDATED BALANCE SHEETS (CONTINUED) (In thousands, except for number of shares and per share data) September 30, December 31, (US $) (US $) (Unaudited) Equity: Series A convertible preferred stock (US$0.001 par value; authorized 8,000,000 shares; issued and outstanding Nil and 2,877,600 shares at September 30, 2011 and December 31, 2010, respectively; aggregate liquidation preference amount: $288 and $7,449, including accrued but unpaid dividends of $288 and $255, at September 30, 2011 and December 31, 2010, respectively) - 3 Common stock (US$0.001 par value; authorized 50,000,000 shares; issued and outstanding 20,039,920 shares and 17,102,320 shares at September 30, 2011 and December 31, 2010, respectively) 20 17 Additional paid-in capital Statutory reserves Retained earnings Accumulated other comprehensive income Total ChinaNet Online Holdings, Inc.’s stockholders’ equity Noncontrolling interest ) Total equity Total Liabilities and Equity $ $ See notes to consolidated financial statements F-2 CHINANET ONLINE HOLDINGS, INC. CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (In thousands) Nine months ended Three months ended September 30, September 30, (US $) (US $) (US $) (US $) (Unaudited) (Unaudited) (Unaudited) (Unaudited) Sales To unrelated parties $ To related parties 89 Cost of sales From unrelated parties From related party - 49 - Gross margin Operating expenses Selling expenses General and administrative expenses Research and development expenses Income from operations Other income (expenses): Changes in fair value of warrants - - - Interest income 9 8 5 4 Share of losses in equity investment affiliates ) - ) - Gain on deconsolidation of subsidiary - - - Other income (expenses) 5 7 - 4 66 ) 8 Income before income tax expense and noncontrolling interest Income tax expense 25 Net income Net loss attributable to noncontrolling interest 96 50 Net income attributable to ChinaNet Online Holdings, Inc. F-3 CHINANET ONLINE HOLDINGS, INC. CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (CONTINUED) (In thousands, except for number of shares and per share data) Nine Months ended Three months ended September 30, September 30, (US $) (US $) (US $) (US $) (Unaudited) (Unaudited) (Unaudited) (Unaudited) Dividend on Series A convertible preferred stock ) Net income attributable to common stockholders of ChinaNet Online Holdings, Inc. $ Earnings per share Earnings per common share Basic $ Diluted $ Weighted average number of common shares outstanding: Basic Diluted Comprehensive Income Net income $ Foreign currency translation gain $ Comprehensive Income Comprehensive loss attributable to noncontrolling interest $ ) $ ) $ ) $ ) Comprehensive income attributable to ChinaNet’s Online Holdings, Inc. $ See notes to consolidated financial statements F-4 CHINANET ONLINE HOLDINGS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Nine months ended September 30, (US $) (US $) (Unaudited) (Unaudited) Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization Share-based compensation expenses Changes in fair value of warrants - ) Share of (earnings) losses inequity investmentaffiliates - Gain on deconsolidation of subsidiary ) - Gain on disposal of property and equipment (3 ) - Deferred taxes ) - Changes in operating assets and liabilities Accounts receivable ) ) Other receivables Prepayment and deposit to suppliers ) ) Due from related parties ) Other current assets ) ) Accounts payable ) 77 Advances from customers ) 76 Other payables (5 ) Accrued payroll and other accruals ) Due to Control Group ) ) Due to director ) Due to related parties ) ) Taxes payable (8
